Citation Nr: 1812150	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-02 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 2001 to February 2002, and from April 2002 to March 2006.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded these issues in February 2016 for further development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a statement of the case (SOC) for his claim for increased evaluation in excess of 70 percent for PTSD and adjudicate the Veteran's TDIU claim which was inferred by the record.  After this development the RO was instructed to allow the Veteran time to perfect his appeal as to both claims.  The RO readjudicated both claims and issued the appropriate SOC and supplemental SOC for both claims and the Veteran perfected a timely appeal as to both claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Throughout the entire rating period, the Veteran's PTSD has not been manifested by total occupational and social impairment.

2.  As the Veteran has been granted a 100 percent rating for bronchial asthma with sleep apnea for the entire period on appeal and is in receipt of special monthly compensation under the provisions of 38 U.S.C. §1114 (s) for the entire period on appeal, the issue of entitlement to TDIU is moot.



CONCLUSIONS OF LAW

1.  Throughout the entire rating period, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The claim of entitlement to TDIU is moot.  38 C.F.R. § 4.16 (a) (2017); 38 U.S.C. § 1155 (2012);


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by the VCAA and its implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).

Service treatment records are associated with electronic claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2017). 

The Veteran was provided VA examinations in January and May 2015 and October 2017, which are adequate for the purposes of determining the current severity of the Veteran's service-connected disability as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Evaluation in excess of 70 percent for PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a) (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

For the entire rating period the Veteran's PTSD was evaluated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The next highest rating of 100 percent is assigned for PTSD under Diagnostic Code 9411 where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Here, the Veteran submitted his claim for increased evaluation in excess of 70 percent for his service-connected PTSD in December 2014.  After review of all the pertinent evidence of record, the Board finds the Veteran has not exhibited total occupational and social impairment.  In the most recent VA examination conducted in October 2017 the Veteran reported that he has been married to his second wife for 5 years and is currently employed as a car detailer and has done car detailing since he separated from service in 2006.  The Veteran also reported that he feels like his ability to perform his job effectively is significantly impaired by having flashbacks while performing his job.  He further reported he has increased panic attacks and difficulty focusing on the job.  See Compensation and Pension examination received October 26, 2017.  The Board also notes the Veteran submitted an application for increased compensation based on unemployability in April 2017 on which he indicated he has been employed with Cavalier Ford Lincoln as a car detailer from June 2010 to January 2016 and with Priority Ford as a car detailer from May 2016 to March 2017.  See Veterans Application for Increased Compensation Based on Unemployability received April 14, 2017.  

The Board also notes the Veteran has indicated in previous exams that he enjoys going to movies, dinners and sports bars with his friends.  See Compensation and Pension examination received May 22, 2015.  This evidence shows the Veteran has not been totally impaired occupationally or socially because he has maintained employment as a car detailer and has maintained relationships with his wife and several friends throughout the rating period on appeal.  Because total social and occupational employment have not been demonstrated, a 100 percent rating for PTSD is not warranted and the claim must be denied.

III.  Entitlement to TDIU

The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent scheduler rating was awarded for the same period).

A grant of a 100 percent disability does not always render the issue of TDIU moot. VA has a duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C. § 1114 (s)); See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

Here, the record reflects the Veteran was awarded a 70 percent rating for PTSD effective September 5, 2012.  The Veteran subsequently filed for an increased evaluation in excess of 70 percent for PTSD on December 16, 2014.  In a January 2016 rating decision, the Veteran was awarded a 100 percent evaluation for bronchial asthma with sleep apnea and granted SMC based on the Veteran's bronchial asthma and PTSD pursuant to 38 U.S.C. A. § 1114 (s), effective September 8, 2014.  Thus, the Veteran is already in receipt of a 100 percent rating and SMC under § 1114(s) for the entire period on appeal.  As a result, the issue of entitlement to TDIU is moot and must be dismissed.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.

The issue of entitlement to TDIU is dismissed.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


